Judgment and decision modified (1) by striking out the provision that plaintiff had a lien for the amount of the expenses incurred in examination of the title, aggregating, with interest, $159.83 (Occidental Realty Co. v. Palmer, 117 App. Div. 505, 510; Ungrich v. Shaff, 119 id. 843, 847; 130 id. 902. See, also, Hugel v. Habel, 132 App. Div. 327, 330); and (2) by striking out the provision that plaintiff recover of the widow and heirs at law of the deceased vendor any sum whatever, except for the purposes of adjudging that the estate of the heirs at law is subject to the vendor’s lien for the money actually paid upon the contract, with interest. (Villone v. Feinstein, 132 App. Div. 31.) As thus modified the *894judgment is affirmed, with costs to the respondent. Ho opinion. Jenks, P. J., Carr, Stapleton, Mills and Rich, JJ., concurred.